Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 3, 2010                                                                                                  Marilyn Kelly,
                                                                                                                   Chief Justice

  140177                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  _________________________________________                                                           Diane M. Hathaway,
                                                                                                                        Justices
  In re Estate of EDWARD BRANNON.
  _________________________________________
  DEBORAH ERBER, Personal Representative of
  the Estate of EDWARD BRANNON,
                Plaintiff-Appellant,
  v                                                                SC: 140177
                                                                   COA: 285470
                                                                   Charlevoix CC: 07-054821-NO
  DEPARTMENT OF COMMUNITY HEALTH,
          Intervenor,
  and
  KZ PROPERTIES, LLC,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 10, 2009
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        KELLY, C.J., and CAVANAGH and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 3, 2010                        _________________________________________
           s0526                                                              Clerk